    Case 6:20-cv-00337-JDK Document 18 Filed 01/07/21 Page 1 of 2 PageID #: 273




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

MUNDT MUSIC COMPANY OF                                      §
LONGVIEW, LLC,                                              §
                                                            §
           Plaintiff,                                       §
                                                            §
v.                                                          §           Case No. 6:20-cv-337-JDK
                                                            §
SENTRY INSURANCE,                                           §
                                                            §
           Defendant.

                                          ORDER OF DISMISSAL

           Before the Court is Parties’ Joint Motion to Dismiss with Prejudice. Docket

No. 17. Parties move to dismiss in view of a settlement agreement. Id. at 1.

           Having considered the matter, it is ORDERED that all claims, which Plaintiff

Mundt Music Company of Longview, LLC asserted or could have asserted in this

lawsuit against Defendant Sentry Insurance A Mutual Company, 1 are hereby

DISMISSED WITH PREJUDICE.

           It is further ORDERED that all causes of action, which Defendant Sentry

Insurance A Mutual Company asserted or could have asserted in this lawsuit against

Plaintiff Mundt Music Company of Longview, LLC, are hereby DISMISSED WITH

PREJUDICE.

           And it is lastly ORDERED that all attorneys’ fees and costs are to be borne by

the party that incurred them.




1
    The filings in this case erroneously term Defendant as “Sentry Insurance.”
Case 6:20-cv-00337-JDK Document 18 Filed 01/07/21 Page 2 of 2 PageID #: 274




     So ordered and signed on this
     Jan 6, 2021
